Citation Nr: 1129689	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-29 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether the rating reduction for chronic lumbosacral strain from 40 percent to 10 percent, effective November 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1984 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  By this decision, the RO reduced the rating for the Veteran's chronic lumbosacral strain from 40 to 10 percent, effective November 1, 2006.  

Through a June 2010 correspondence, the Veteran appears to be raising a claim for entitlement to service connection for major depressive disorder, to include as secondary to his service-connected chronic lumbosacral strain.  Additionally, the evidence of record raises a claim for entitlement to an increased rating for chronic lumbosacral strain, to include entitlement to a total rating for compensation based upon individual unemployability.  (A claim for an increased rating is different than a claim for restoration of a rating.)  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the RO decision reducing his rating for chronic lumbosacral strain from 40 percent to 10 percent, effective from November 1, 2006. 

Since this matter was last adjudicated by the RO in August 2007, the Veteran has submitted a great deal of evidence including private medical statements, treatment records, employment records, and statements from the Veteran in support of his claim.  Most of this evidence specifically addresses the severity of the Veteran's chronic lumbosacral strain disability.  None of the additional evidence has been considered by the RO, and there is no waiver of initial RO consideration in the record. 
Without a written waiver of initial RO consideration of the additional medical and lay evidence, the Veteran's claim must be returned to the agency of original jurisdiction (AOJ) for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].

The Board notes that the Veteran's previous rating of 40 percent was in effect for more than five years, and that additional procedural requirements under 38 C.F.R. § 3.344 apply.  The 40 percent evaluation for chronic lumbosacral strain had been in effect from September 27, 2001 to November 1, 2006.  While the July 2006 rating decision that reduced the evaluation to 10 percent was dated just under the five year period, the actual effective date of the reduced evaluation, November 1, 2006, comes after the five-year mark. 

The provisions of 38 C.F.R. § 3.344 call for caution when determining whether a change in diagnosis represents a progression of an earlier diagnosis; or an error in the prior diagnosis; or a disease entity independent of the service-connected disability.  See 38 C.F.R. § 3.344(a).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination. See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

Pursuant to the provisions of 38 C.F.R. § 3.344, the AOJ must review the entire record of examinations and medical-industrial history to ensure that the examination report reflecting a change of medical findings or diagnosis is based upon thorough examination, and is as full and complete as the examination upon which the prior rating was authorized.  38 C.F.R. § 3.344(a).  If doubt as to the degree of disability, or the current diagnosis, remains after due consideration of all evidence, the prior rating must be continued pending a reexamination to determine the current nature and severity of the disability.  38 C.F.R. § 3.344(b).

It does not appear that RO considered the provisions of 38 C.F.R. § 3.344 when it adjudicated the Veteran's claim.  While the August 2007 Statement of the Case (SOC) reflects that the RO considered all the medical evidence of record (as indicated by an itemized list of the evidence), it did not specifically account for the provisions of 38 C.F.R. § 3.344 and the Veteran was only provided with a single examination, in April 2006, to assess the severity of his disability.  The claim must be remanded in order to ensure consideration of 38 C.F.R. § 3.344 and to provide the Veteran with another VA examination.  

Prior to any examination, the RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of VA and private treatment. 

In addition, the Board notes the Veteran has not been provided with adequate notice regarding the provisions of 38 C.F.R. §§ 3.105(e) and 3.344 that govern rating reductions.  These provisions were not provided in the August 2007 SOC.  The absence of such regulations in the SOC constitutes a procedural defect requiring correction prior to further Board action on this appeal.  38 C.F.R. § 19.9 (an SOC must contain a summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement; a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with corrective notice, pertaining to rating reductions, to include notice of 38 C.F.R. §§ 3.105 and 3.344.

2.  The RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.  The Veteran should provide permission or submit himself the June 12, 2001, letter that Dr. Michael Shuman wrote to the United States Postal Service.  See August 2001 letter from the U.S. Department of Labor.

3.  As an aside, the Veteran and the RO/AMC are put on notice of the provisions of 38 C.F.R. § 3.708(b)(1), which state that where a person is entitled to compensation from the Office of Workman's Compensation of the Department of Labor based upon civilian employment and is also entitled to compensation under laws administered by VA for the same disability, the claimant will elect which benefit he will receive.  See also 5 U.S.C.A. § 8116(b).  There is evidence in the claims file that may indicate the Veteran may have been in receipt of benefits for a back disability from the Office of Workman's Compensation at times during the appeal period, while at the same time was in receipt of VA compensation benefits for a back disability, which would implicate the provisions of 38 C.F.R. § 3.708(b)(1).

4.  After undertaking any additional development it deems necessary (including a VA examination), the RO/AMC should readjudicate the propriety of the rating reduction.  In making that determination, the RO/AMC must follow the provisions of 38 C.F.R. § 3.344 and consider whether "improvement" as addressed in the regulation was shown to warrant a reduction.  See 38 C.F.R. § 3.344(a).  If the determination of the claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, with the provisions of 38 C.F.R. §§ 3.105(e) and 3.344 included, and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

